Citation Nr: 0502030	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  96-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected residuals of a gunshot wound of 
the left foot with healed fracture of the os calcis.

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of a left femur 
fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had verified active service from September 1967 
to March 1970.  His military records show that he was a 
helicopter pilot who served in the Republic of Vietnam and 
that he was decorated with the Purple Heart Medal for wounds 
received in combat against enemy forces and the Air Medal for 
valorous conduct.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
increased evaluations for service-connected residuals of a 
gunshot wound of the left foot with healed fracture of the os 
calcis, currently rated 20 percent disabling, and residuals 
of a left femur fracture, currently rated 10 percent 
disabling.  During the course of the appeal, the Board 
remanded the case in June 2004 so that the veteran could be 
scheduled for a hearing before the Board.  The case was 
returned to the Board in November 2004 for appellate 
adjudication.

The file includes transcripts of testimony presented at 
hearings conducted in March 1997 and October 2004 that 
indicate that the veteran desires to reopen his previously 
denied claim of entitlement to service connection for a back 
disability.  Additionally, he claims entitlement to service 
connection for a bilateral knee disability and an orthopedic 
disability of his left hip, and a separate evaluation for 
arthritis of his left foot and ankle.  As these issues have 
not been adjudicated, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound of the left foot with healed fracture of the os calcis 
are currently manifested by limitation of motion, pain on 
motion and loss of use that produce severe impairment. 

2.  The veteran's service-connected residuals of a left femur 
fracture are currently manifested by shortening of the left 
femur by 1.0 centimeters as compared to the corresponding 
right femur, with retained metal screws at the site of the 
healed femur fracture, with discomfort on use and during cold 
weather, which is productive of moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
a gunshot wound of the left foot with healed fracture of the 
os calcis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 
(2004).  

2.  The criteria for a 20 percent evaluation for residuals of 
a left femur fracture have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5255 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in February 2003 and July 2003, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence to 
support his claims.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has also been provided with VA examinations 
which address the increased rating claims on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
In this regard, the veteran has stated at his October 2004 
hearing before the Board that he received his medical 
treatment for his service-connected left foot and left femur 
exclusively from VA sources.  A review of the claims file 
indicates that all relevant evidence has been obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES (Schedule), which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The history of the current claim shows that by rating action 
of June 1970, the RO granted the veteran service connection 
and a 20 percent evaluation for residuals of a gunshot wound 
of the left foot with healed fracture of the os calcis, and 
service connection and a 10 percent evaluation for residuals 
of a left femur fracture.  These awards were made effective 
in March 1970 and the evaluations assigned have remained in 
effect ever since that time.  The present appeal stems from a 
March 1994 application to reopen the claim for an increased 
rating.  Therefore, as the veteran's entitlement to VA 
compensation for the aforementioned disabilities has already 
been established, and the only matter in controversy is an 
increased disability rating, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by each disability at issue.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

Factual Background and Analysis

(a.)  Entitlement to an increased evaluation in excess of 20 
percent for service-connected residuals of a gunshot wound of 
the left foot with healed fracture of the os calcis.

The veteran's service medical records show that in September 
1968 the veteran sustained a gunshot wound to his left foot 
with fracture of his os calcis during combat against enemy 
forces in Vietnam.  His wounds were treated and healed during 
active duty.

By rating decision of June 1970, service connection for 
residuals of a gunshot wound of the left foot with healed 
fracture of the os calcis was granted and a 20 percent 
evaluation was assigned.  The veteran applied to reopen his 
claim for a rating increase for this disability in March 
1994.  

Pertinent medical evidence associated with the record 
includes transcripts of the veteran's hearing testimony in 
March 1997 and October 2004, in which he stated that he 
experienced near-constant left ankle pain on use of his left 
foot, with reduced range of motion, a persistent sensation of 
coldness throughout the joint that was independent of 
external air temperature, problems negotiating stairs, and 
interference with his ability to operate a motor vehicle in 
the performance of his employment duties.  Reports of VA 
medical examinations conducted in 1994, 1994, 1998 and 2003, 
which included X-rays and magnetic resonance imaging studies 
of the impaired left foot, show that the veteran had severe 
restriction of motion of his left ankle, with no active or 
passive inversion of his left foot, active and passive 
eversion to only 5 degrees, dorsiflexion only to zero degrees 
(normal dorsiflexion being from zero to 20 degrees) and 
plantar flexion only to 20 degrees (normal plantar flexion 
being from zero to 45 degrees), with pain on use.  The 
veteran indicated that VA had provided him with a supportive 
brace for his left ankle, but that he elected not to use it 
as it irritated his left foot.  Radiographic study revealed 
the presence of degenerative joint disease in the left ankle 
and left talocalcaneal joints.  The evidence also includes 
the professional opinion of a private physician that the 
veteran had severe osteoarthritis of his left ankle and that 
ankle fusion surgery would eventually be the necessary 
treatment course to resolve his painful symptoms.

The veteran's residuals of a gunshot wound of the left foot 
with healed fracture of the os calcis are rated under the 
criteria contained in Diagnostic Code 5284 of 38 C.F.R. 
§ 4.71a.  The Schedule provides for a 10 percent evaluation 
for foot injuries that are productive of moderate disability; 
a 20 percent evaluation for foot injuries that are productive 
of moderately severe disability; and a 30 percent evaluation 
for foot injuries that are productive of severe disability.  
With actual loss of the foot, assignment of a 40 percent 
evaluation was provided by the Schedule.  


Applying the aforementioned criteria to the evidence, the 
Board finds that the constellation of symptomatology 
associated with the veteran's service-connected gunshot wound 
residuals of his left foot more closely approximates the 
disability picture for a 30 percent evaluation for a foot 
injury that is productive of severe disability due to pain on 
motion, significant limitation of motion and degenerative 
changes that may require surgical fusion as future treatment.  
38 C.F.R. § 4.7. However, the evidence does not warrant an 
increased evaluation greater than 30 percent as there is no 
actual loss of the left foot.  Resolving all doubt in the 
veteran's favor, the Board concludes that an increased 
evaluation, from 20 percent to 30 percent, is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

(b.)  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of a left femur 
fracture.

The veteran's service medical records show that he sustained 
a compound fracture of his left femur in a helicopter crash 
after he was shot down while engaging enemy forces in Vietnam 
in September 1968.  The compound femur fracture was located 
mid-shaft and was treated with several internally installed 
metal appliances.  The fracture was successfully healed.

By rating decision of June 1970, service connection for 
residuals of a left femur fracture was granted an a 10 
percent evaluation was assigned, effective from March 1970.  
This rating has remained in effect ever since that time.  In 
March 1994, the veteran reopened his claim for a rating 
increase for this disability.

Pertinent medical evidence associated with the record 
includes transcripts of the veteran's hearing testimony in 
March 1997 and October 2004, in which he stated that his old 
left femur fracture resulted in a shortening of his left 
lower extremity and caused him to limp.  Reports of VA 
medical examinations conducted in 1994, 1994, 1998 and 2003, 
which included X-rays of his left femur, show that the 
veteran had experienced occasional left knee and left hip 
pain that he associated with his old fracture.  Objective 
studies show that his left femur was 1.0 centimeter shorter 
than the right femur.  On VA examination in 2003, he was able 
to squat, kneel, and stoop without much difficulty and did 
not report having any problems with sitting.  A slight limp 
was observed when he walked.  X-rays of the left femur 
revealed an old healed fracture of the midshaft with retained 
metal screws and another metallic foreign body, with abundant 
soft tissue calcifications and callus formation without 
previous absorption noted.  

The veteran's left femur fracture residuals are rated under 
the criteria contained in Diagnostic Code 5255 of 38 C.F.R. 
§ 4.71a, for evaluating impairment of the femur.  The 
Schedule provides for the assignment of a 10 percent 
evaluation for impairment due to malunion of the femur with 
slight knee or hip disability.  Assignment of a 20 percent 
evaluation is warranted for impairment due to malunion of the 
femur with moderate knee or hip disability.  Assignment of a 
30 percent evaluation is warranted for impairment due to 
malunion of the femur with marked knee or hip disability.  
The Schedule also provides for the assignment of a 60 percent 
evaluation for fracture of surgical neck of the femur with 
false joint.  A 60 percent evaluation may also be assigned 
for fracture of shaft or anatomical neck of the femur with 
nonunion, without loose motion, and weightbearing preserved 
with the aid of a brace.  Assignment of an 80 percent 
evaluation is warranted for a spiral or oblique fracture of 
shaft or anatomical neck of the femur with nonunion and loose 
motion.

Applying the aforementioned criteria to the evidence, the 
Board finds that the constellation of symptomatology 
associated with the veteran's service-connected residuals of 
a left femur fracture more closely approximates the 
disability picture for a 20 percent evaluation for moderate 
impairment due to pain and a limping gait due to the 
asymmetrical leg lengths imposed upon him by the shortening 
of his femur by 1.0 centimeter.  See 38 C.F.R. § 4.7.  
However, the evidence does not warrant an increased 
evaluation greater than 20 percent as there is no evidence of 
marked knee or hip disability associated with his old left 
femur fracture.  In this regard, the objective medical 
evidence shows that on examination in 2003, the veteran was 
able to perform squatting, kneeling, and stooping motions 
without much difficulty and did not have any problems with 
sitting.  Resolving all doubt in the veteran's favor, the 
Board concludes that an increased evaluation, from 10 percent 
to 20 percent, is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation, to 30 percent, for service-connected 
residuals of a gunshot wound of the left foot with healed 
fracture of the os calcis is granted, subject to the laws and 
regulations governing the payment of monetary benefits. .

An increased evaluation, to 20 percent, for service-connected 
residuals of a left femur fracture is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. .



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


